DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/17/2022 have been entered. Claims 26, 28-36, and 38-49 remain pending in the application.
REASONS FOR ALLOWANCE
Claims 26, 28-36, and 38-49 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 26, 36 and 43, the prior art of record fails to teach or render obvious a medical device wherein the first connection member, the second connection member, and the third connection member are substantially permanently interlinked, in combination with the remaining limitations of the claims. The closest prior art is Quinn et al. (US 2007/0162048) which discloses the limitations of claims 26 and 36 but is silent regarding the first connection member, the second connection member, and the third connection member being substantially permanently interlinked. Regarding claim 43, Quinn is silent regarding a method for removing a thrombus from a blood vessel comprising a step of expanding the intervention member from a collapsed configuration to an expanded configuration into a thrombus. Additionally, Losordo/Kusleika disclose the limitations of claims 36 and 43 but are silent regarding the first connection member being rotatable relative to the second connection member about a longitudinal axis of the device within a non-infinite rotation range, in combination with the remaining limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771